 SANTA CLARA LEMON ASSOCIATION934.The following employees of the Employer may constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act : IAll photoengravers employed at the Employer's Fulton, New York,plant, including apprentices, but excluding all other employees, officeand clerical employees, guards, professional employees, and super-visors as defined in the Act.5.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described in paragraph numbered 4, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining. In the event a majority vote for the Intervenor, the Boardfinds the existing unit to be appropriate and the Regional Directorwill issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]parties to a series of bargaining agreements covering the employees in the certified unit.The most recent contractis effective until March 21, 1955,and provides for automaticannual renewal thereafterabsent 60 days' notice in writingto modifyor terminate.Thepetitionwas filed on January 10, 1955As thepetition was filed before the automaticrenewal date, we find that the contractisnot a bar.Gemco Engineering and Mfg. Co.,Inc,76 NLRB 437.3 The Petitionerseeks to sever a group of photoengravers and apprentices from the cur-rent contractunit.The Employer and the Intervenor oppose the requested unit and con-tend that only a plantwideunit is appropriate.The Employeris engaged in the manu-facture of paper cartonsand containers,and maintains a photoengraving department inthe basementof its plant.Thereare about14 employeesin this department engaged inmaking platesfor imprinton papercartons.The departmentis composed of several cameraoperatois, etchers, routers, printers,finishers,colorseparators,and threeapprentices.Ex-cept for the temporaryassignmentof photoengravers to a production department when workIs slack,thereis no interchangebetween the photoengraversand the other employees inthe plant.Although the Employerdoes not maintain a formal apprenticeship program, ittakes about 6 years for a new employee to acquirethe necessary skills and techniques inci-dent to the photoengravingprocess,and to reachthe top wagein the department.TheBoard hasheld that employeessimilar tothose involvedherein constitute a craft groupappropriate for severancepurposes,Waldorf PaperProductsCo., 100 NLRB618.More-over, the unionrequesting severancehistoricallyand traditionally represents this craft.Accordingly, we find that the photoengraversand apprentices may constitute a separateunit, if theyso desire.American Potash & Chemical Corporation,107 NLRB 11418.As the working foreman within this departmenthas no authority effectively to recom-mend changesin thestatusof employees,and otherwise exercises no supervisory authoritywithin themeaning ofthe Act, heis included in the unit.Santa Clara Lemon AssociationandUnited Fresh Fruit & Vege-tableWorkers Union,LIU #78, CIO.Cases Nos. 921-CA-1851,21-CA-1907, and 21-CA-1908.April 13,1955DECISION AND ORDEROn November 19, 1954, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding,finding that112 NLRB No. 17. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent had engaged in andwas engaging in certain unfairlabor practices within the meaning of Section 8 (a) (1), (3), and (5)of the Act and recommending that it cease and desist therefrom andtake certain affirmativeaction, asset forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following modification.'Except for the Trial Examiner's finding that the Respondent bar-gained with the employee committee and thereby violated the Act, weagree with the TrialExaminerthat the Respondentengaged in unfairlabor practices within themeaning of Section 8 (a) (1), (3),and (5). 2We find itunnecessaryto determine whether theRespondent in factbargainedor negotiated with the employeecommittee and thereby en-gagedin an additionalviolation of Section 8 (a) (5). 8ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Santa ClaraLemon Association, and its officers, agents, successors, and assigns,shall :i After the issuance of the Intermediate Report the Respondent moved for leave to adducecertain additional evidenceThe General Counsel opposed the motion on the ground thatthere was no claim that the additional evidence was newly discovered or unavailable at thetime of the hearing.For the reasons set forth in the opposition, the motion is herebydeniedWe find no merit in the Respondent's argument that its refusal to bargain with theUnion after January 14, 1954, but during the certification year, was justified by the allega-tions of the employees' petition repudiating the UnionSeeRay Brooks v N. L. R. B.,348U S 96 , N LR B v Henry Heide, Inc,219 F. 2d 46 (C A2) ; Plastic Age Company,et al,111 NLRB 121. See alsoHex ton Furniture Company,111 NLRB 342.As to the 8 (a) (3) finding, we are particularly impressed by the plant superintendent'sadmissionto Luttrell that after September 14, 1953, in part because she had become in-volved with the Union, she would no longer be permitted to perform grading work whenthe washer was shut downWe reach the conclusion that discrimination was practicedagainst Luttrell, without relying upon the Trial Examiner's discussion concerning theeffect of the absence of evidence in the record of Luttrell's employment history duringAugust and early September 1953.'The record in this and tour companion cases (112 NLRB 109, 115, 121, 130) showsand the Trial Examiner found that after the refusal to bargain, the Union, by a member-ship vote which included the Respondent's employees, voted to affiliate with United Packing-houseWorkers of America, and the name of the Uihon was changed to United Packing-house Workers of America, Local 78, C1O.The record also establishes, without contra-diction, that a large number of employees in the unit voted, that the vote wasunanimousfor the affiliation, and that the CIO cancelled the Union's original charter.Pursuant tothe authority of the consent-election agreement, the Regional Director thereuponamendedthe certification to substitute the new name of the UnionWe find that theRegionalDirector did not act arbitrai ily of capriciously in the circumstances SANTA CLARA LEMON ASSOCIATION951.Cease and desist from :(a)Refusing to bargain collectively with the labor organization nowknown as United Packinghouse Workers of America, Local 78, CIO,as the exclusive representative of all the Respondent's production andmaintenance employees, excluding clerical employees, guards, profes-sional employees, and supervisors as defined in the Act.(b)Refusing to assign any employee to work because of interest inor activity on behalf of any labor organization.(c)By unilateral action on wages, by threats, by discriminating inwork assignments, or in any other manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organ-ization, to form labor organizations, to join or assist the above-namedUnion or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining, or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the ex-tent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make Jewel Luttrell whole for any loss of wages suffered be-cause of the discrimination against her.(b)Upon request, bargain collectively with United PackinghouseWorkers of America, Local 78, CIO, as the exclusive representative ofthe employees in the appropriate unit described above, and if an under-standing-is reached embody such understanding in a signed agreement.(c)Upon request, make available to the Board or its agents, for ex-amination and copying, all records necessary to an analysis of theamount of back pay due in accordance with this Order.(d)Post at its plant in Oxnard, California, copies of the notice at-tached to the Intermediate Report marked "Appendix.""Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-first Region, shall, after being duly signed by a representative of theRespondent, be posted by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.'Said notice shall be amended however by substituting for the words "The Recom-mendations of a Trial Examiner" the words "A Decision and Order," and by deleting thewords "by dealing with an employee committee " In the event that this Order is enforcedby decree of a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decreeof theUnited StatesCourt of Appeals, Enforcing an Order." 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER LEEDOM took no part in the consideration of the above De-cision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by United Fresh Fruit & Vegetable Workers Union, LIU #78,CIO, herein called the Union, the General Counsel of the National Labor RelationsBoard, issued his complaint, dated May 27, 1954, against Santa Clara Lemon Asso-ciation, herein called the Respondent, alleging that the Respondent had committedand was committing unfair labor practices affecting commerce within the meaningof Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 61 Stat. 136, herein called the Act.In respect to unfair labor practices, the complaint alleges in substance that theRespondent, through its agents, threatened adversely to affect employees' tenure ofemployment and earnings if they supported the Union; lessened the working op-portunities of Jewel Luttrell and discharged Ruby Hooper because each had engagedin union activities; and refused unlawfully on and after January 14, 1954, to bargainwith the Union.Respondent's answer denies the commission of unfair labor practices, asserts thatits employees are agricultural laborers without the coverage of the Act, and assertsthat the Union is defunct and no longer exists.Pursuant to notice, a hearing was held before the duly designated Trial Examinerfrom September 13 through 24, 1954.The General Counsel and the Respondentwere represented by counsel, participated in the hearing, and were afforded a fullopportunity to examine and cross-examine witnesses and to introduce evidencepertinent to the issues.A brief has been received from counsel for the Respondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a California cooperative nonprofit association with its principalplace of business in Oxnard, California, where it is engaged in processing and packingcitrus fruits.Upon orders of its sales agent, the Respondent ships from Oxnard,citrus fruits having a value in excess of $190,000 yearly to points outside the Stateof California.II.THE LABOR ORGANIZATION INVOLVEDAt all times until about July 1, 1954, United Fresh Fruit & Vegetable WorkersUnion, LIU #78, CIO, was a labor organization, admitting to membership employeesof the Respondent.On that date, in circumstances which will later be described, theUnion affiliated with United Packinghouse Workers of America, Local 78, CIO.III.THE UNFAIR LABOR PRACTICESThe Respondent appears to have been organized as an association in 1948 andbegan its operations in the spring of 1949.The evidence indicates that it handles nofruit other than lemons.Fruit is received on what may be called the washer sideof the plant where, after a series of cleaning, sorting, and grading operations, it isprepared for storage.The other side, the packing operation, is concerned with theremoval of fruit from storage, further grading, packing, and shipment.The monthsof heaviest receipt are in the spring and summer although it appears that there isno month in the year when fruit does not come to the plant. Shipments are heavierduring the warmer months, but, again, shipments are made during all months. Therecord suggests, if it does not establish, that until September 1953 the employees ofthe Respondent had never been represented by any labor organization.Jewel Luttrell became Respondent's employee at about the time the plant openedin 1949.She worked in the grading operation and after some training became asample grader.The evidence is that this latter position is one of some importance SANTA CLARA LEMON ASSOCIATION97and traditionally is rewarded by a higher hourly rate than that paid to other workers.After several months as a sample grader, Luttrell, whose regular employment hasalways been on the washer side, was assigned as a sort of assistant to the washerforeman, watching the color segregators to insure that fruit for storage was boxedin uniform colors. In the fall of 1951, Luttrell quit to take employment in anotherpacking operation in the area, but in early 1952 returned to the Respondent's employ,and thereafter worked steadily in various positions on the washer.Luttrell testifiedthat until September 1953 she was given opportunity to do grading on the packingside whenever the washer operation was shut down.Luttrell and others testified to a number of happenings and incidents upon whichtheGeneral Counsel premises his claim that the Respondent interfered with, re-strained, and coerced employees in the exercise of statutory rights and, in respectto Luttrell and Ruby Hooper, accomplished unlawful discrimination.Because thetestimony concerning such matters is sharply conflicting, requiring numerous credi-bility resolutions, for clarity I have set forth below in the first column in interpretivesummary form the testimony upon which the General Counsel relies to support thecomplaint's allegations, and in the second, the testimony tending to dispute or over-come them.Certain incidents which were the subject of testimony have been ignoredin this summation because, upon study, they appear to me to have no probative valuein respect to the ultimate issues.JEWEL LUTTRELL: About Sep-tember 1, 1953, Roger Sayre askedme if I knew that another nearbypacking house was "going union."I said that I knew nothing of it.He said that an organizing meet-ing was to be held that night andthat he would like to know moreabout it.He said that he couldnot understand why the employeesat the other house might be inter-ested in a union but that a differ-ent situation existed at Santa Claraexplaining that he had begged ourmanager,Mr.Fuller,toraisewages without success.He told methat if Ruby Hooper, Bertha Van-denberg, or I brought Union cardsto the plant he would not fire us. Iwent to the meeting and got somecards.Iasked other employeesto sign them and a number ofthem did. I then had a number ofUnion meetings at my home.LUTTRELL: On the morning fol-lowing this meeting, Sayre askedme if I had attended.I said Ihad not.He said he would like tofind out from someone what wenton at the meeting so he could in-form Manager Fuller about it whenhe returned from his vacation.ROGER SAYRE: I am House Foremanand have a number of foremen undermy supervision. I do most of the hir-ing.I did not have such a conversationwith Luttrell on September 1 or at anyother time.SAYRE:Ihad no such conversationwith Luttrell.LUTTRELL: AboutSeptember 14SAYRE: I had no such conversationIworked as a grader on the pack-with Luttrell and made no such com-ing side.Thisis the last day that Iments.worked there. I talked to Sayrethat day and he told me that heknew that union cards were in theplant but didn't know who broughtthem in.He said that whoeverwas passing them around was mak-ingmisrepresentationsand prom-isesthat could not be fulfilled.LUTTRELL: About September 20Sayre camearound to where I wasSAYRE: I knew that some letters weretaken off the bulletin board but I never 98DECISIONSOF NATIONAL LABORRELATIONS BOARDworking and, talking to other girlsnearbywhere I could overhear,said that someone had taken somelettersfrom the bulletin board.These letters contained some argu-ments opposing the Union. Sayresaid that he knew who had takenthem; that she was an old employeefor whom he in the past had con-siderable respect; and that if theletterswere left some place wherethey could be found no chargeswould be pressed.Later that after-noon Manager Fuller came to meand said that he had been informedthat I had the letters. I said Ididn't.He then suggested thatsomeone may have planted them inmy purse, and I opened it so hecould see they were not in there.Sayre came up then and accusedme of taking the letters and askedifIwas lady enough to let himlook in my purse for them. Ishowed him my purse and heglanced in it and Mr. Fuller saidthat I didn't have the letters. Sayresaid that he must have been misin-formed and was going to talk tothe person who had given him theinformation.LUTTRELL: Ever since I haveworked in the plant I have beenpermitted to work as a grader onthe packing side when the washerwas shut down. Consequently Ihave been given work when anyoperation in the plant was going.After the 14th of September, how-ever, and until now I have beensenthome whenever the washershut down.Some time in late Oc-tober, I asked Sayre why it was thatI no longer was being permitted towork on the packing side. Sayretold me that some of the girls theredidn't like me and had asked himnot to let me come down there towork and, since I had gotten in-volved in the Union, he didn't wantme there either.He said if I wasn'trunning around doing things for theUnion I would be down there get-ting 8 hours the same as the othergirls.LUTTRELL: About November 6Sayre told me that even if the Unionwon the election the Respondentwould notsigna contract and that ifthe employees had not involvedthemselveswith the Union theywould be making $1.15 an hour.Most of us were getting 950 then.[The election was held on Novem-ber 4,so it isprobable that Luttrellspoke to Luttrell about it and neverlooked in her purse and never suggestedthat any charges would be filedagainstanyone because of the removal.GENERAL MANAGER ERNEST FULLER:I asked Luttrell if someone could haveput the letters in her purse and whenshe opened her purseI just glanced initand did not make a search. I leftthen and did not hear Sayre say any-thing to her. Sayre was walking over inthat direction when I left. It is myrecollection that this happened shortlyafter the election.I know that the let-ters referred to were not posted on thebulletin board before about the 16th ofOctober.At the time I spoke to Luttrellin the matter I knew that she was theUnion's steward in the plant and I didnot have that informationuntil afterNovember 6.SAYRE: I did tell Luttrell that the girlson the grader didn't like her and also thatthe grader foreman, Russell Barnes hadasked that she not be sent over to workthere, but this happened on July 17,1953.I told her then that I would keepher on as a cull picker if she wanted toremain or if I paid her off she couldget unemployment compensation.Shetold me that she wanted to stay on thejob.I never told her that she was beingsent home on any occasion rather thanbeing sent to work on the grader becauseshe was working to help the Union.SAYRE: I never said that the companywould refuse to sign a contract with theUnion or that the employees would begetting more money had they not joinedthe Union. SANTA CLARALEMON ASSOCIATIONismistaken as to the date.There issome indication in her testimonythat she intended to place this con-versationin lateOctober.On theoccasion when she asked why shewas not permitted to work on thegrader.]LUTTRELL: On December 17, asa representative of the Union, Iattended a bargaining meeting withtheRespondentMr. Fuller wasamong those present.The next dayhe called me to his office and saidhe wanted to speak to me about myhealthHe said that he was wor-ried about me because I seemed tobe working under a nervous strainand that if I wanted to quit andwork some place else I could. Itold him that I wanted to stay onmy job and asked why they didn'tletme work on the packing sidewhen the washer was shut downHe just said that things hadchanged.He then told me thatsome of the members of the Asso-ciation who had been at the bargain-ing meetingthe day before had saidthat they didn't like the expressionon my face; that I didn't seem tobe as happy as the otheremployeeswere.I told him that we weren'thappy, and then I went back towork.LUTTRELL:Some time in Janu-ary 1954 the washer shut down andIwas sent home.All the othergirls were sent over on thepackingside to work.The next day thewasher operated and all the girlswere called back to workbut me. Idid go back to work on the thirdday.LUTTRELL: OnFebruary10,1954,while I was working, Lock-ner came up to me and said thatSayre had found two culls in a boxof fruit that had gone to storage andhad told Lockner to "eat me out"about it.Lockner said he knew Iwas doing the best I possibly couldand that Sayre was after me be-cause I was on the "other side."LUTTRELL'OnFebruary15Lockner told me that I was to workon the wet belt.He said it wasn'this idea but Sayre's, and that itwas some more of-the'discrimina-tion that was going on around there.Ihave been on the wet belt eversinceIt is a cold and drafty placeto work and generally is a position369028-56-vol. 112-899FULLER I called Luttrell to my officebecause I thought she didn't look welland she did seem to be working under astrain.I told her that her conditionmight be affecting her work and that ofthose who were working near her, andasked if there was anything I could do,to help her. She said that she knewwhat she was doing and no matter whatwas said she would continue doing it.I saw that there was no use in talking toher any longer and that was the end of it.FOREMAN JOE LOCKNER: I sent Lut-trell home on the day that the washershut down and sent the other girls over tothe packing side.Luttrell was not beingpermitted to work on the, packing sideand most of the washer crew that dayhad regular assignments on the packingside.That night I went to Luttrell'shouse twice to tell her to come to workthe next day, but no one was home. Ileft a note on the garage door for herto come to work, but the next day shedidn't show up.FOREMAN LOCKNER: Nothing likethat happened. It is a common thingfor culls to slip by and be sent withgood fruit to storage.LoCKNER: I told Luttrellto go on thewet belt on February 15, and all shesaid was that she would do so. I saidnothing about discrimination and justtold her that I 'ahted her to do'a-goodjob there.It is desirable to have ex-perienced help on the wet belt and thatjob is no less desirable than many otherson the washer and is preferable to some.- 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven to inexperienced, newly hiredworkers.RUBY CARTER' I quit my jobwith the Respondent in August1952 and came back to work inSeptember 1953. Just a week be-fore the election that fall I askedMr. Sayre if I could work moresteadily.He said he thought itcould be arranged and said thatthe election was going to be heldsoon and that if he found out whovoted for the Union he would laythem off.CARTER: I knew in January1954 that there was a petition go-ing around at the plant to get ridof the Union and to get us a wageincrease.Ididn't sign it.OnJanuary 27 Sayre gave me a backpay check and I told him that Ididn't think I was entitled to itbecause I hadn't signed the peti-tion.He said he wished I had nottold him that because he did notknow who had signed it and whohad notCARTER: I had been a box fillerand on February 15 Foreman Lock-ner moved me over to the wet beltat the same time that Luttrell wassent there.Walking over towardthe wet belt Lockner told me thatIwas being punished and when Iasked him for what, he told me Iwould have to talk to Sayre. Thatnoon I went to Sayre's office andasked him why I wasbeing pun-ished.He asked me what I meantand I told him what Lockner hadsaid.He called Lockner in thenand asked him why Lockner hadsaid I was being punished.Lock-ner said that it lookedlike it tohim.Sayre got angry and said thatifLockner wanted to be washerforeman he had better say whatSayre wanted him to say. I toldSayre that no one worked on the wetbelt who had been on the job forany length of time, and that all theother employees knew that I wasbeing punished; they would look upat Luttrell and me when we wereworking and laugh. Sayre said ithad been a problem for him to getanyone to work with Luttrell sinceshe had joined the Union and askedme to go back to work as if noth-ing had happened. Later on I com-SAYRE: The work on the wet belt isimportant and we like to have experi-enced help there whenever possible. Itisno worse job than many others onthe washer and better than some.SAYRE: In late September,as soonaswe found out that the Union wassigning up some of the employees, Iwas instructed, as were all other fore-men, to be completely neutral and notto talk about the Union with the em-ployees.Ifollowed this instructionand did not discuss Union matters withany of the workers. [There is no spe-cific reference in Sayre's testimony tothe incident concerning Ruby Carterjust before the election.]SAYRE: I never saw the petition anddon't know to this day who signed it orwho didn't.[There is no specific ref-erence to the conversation with Carterin Sayre's testimony.]SAYRE: Carter came to my office onFebruary 15 and asked me if she wasput on the wet belt as a means of pun-ishment, saying that Lockner had toldher so. I called Lockner in and hetold Carter to stop putting words in hismouth. I then told Carter to go backtowork.[Sayre's testimony does notcontain any reference to a complaint byCarter that she was not permitted towork elsewhere when the washer shutdown or any reference to Carter's sug-gestion that Luttrell was being discrimi-nated against.]LOCKNER: On February 15 Sayre toldme to put Carter on the wet belt so Idid so. I said nothing to her aboutpunishment.When Sayre called me tohis office that day and told me whatCarter had said I asked Carter not toput words in my mouth. SANTA CLARA LEMON ASSOCIATIONplained to Sayre that when thewasher was shut down I was notgiven any other work, just like Lut-trell, and I couldn't understand whyhewouldwant to discriminateagainstme as he did against Lut-trell[Carter's testimony does notcontain any response from Sayre tothis last protest.]RUBY HOOPER: I worked for theRespondent for about 5 years un-tilmy discharge on April 6, 1954.For the last 2 years I was the sam-ple grader on the washer. I signeda Union card in the fall of 1953.When the petition was being passedaround in the plant I mentionedthematter to Sayre and he saidthat he was sure that I had signedit.I told him that I hadn't andhe asked why. I said that I didn'tunderstand about the petition andwasn't going to sign anything thatIdidn'tunderstand.Sayre saidthat the petition was all right andthat I should sign it.He told methat I could speak to one of thegirlswho was circulating it and ar-range to sign.On January 27, 1954, Sayre gaveme my back pay check. I thoughtI should have received a raise of200 an hour but got only 150.When I asked him why this was,he said that Lottie Murphy, oneof those who had been circulatingthe petition,was the one respon-sible.In late March I told Sayrethat I had heard there was goingto be a union meeting that nightand I thought I might go to seewhat was happening.He said thatitwas all right for me to go if Iwanted to but that it wasn't neces-sary, that he was well informedand knew everything that was go-ing on. I said that even if he didIwanted to find out for myself.Sayre said that if the other girlstrustedme they would confide inme, and that it was obvious theydidnot trustme because theyhadn't asked me to be on the com-mittee that was behind the peti-tion.He said that if I was infavor of the Union to go to themeeting, but if not I should getbusy and do something to help"us."He said that I should beloyal to something.If I was aDemocrat I should be one, or aRepublican I should be one, butnot to try to be on the fence. Itold him I had a right to be neu-101SAYRE: Some time in January Hooperasked me if I knew anything about apetition going around the packing houseand I said that I didn't. I did not inany way advise her to sign it.When on April 6 I learned thatHooper was not at work I telephonedher to find out why. She told me thatshe could not come because she had noway of getting there. I told her thatif she would get ready I would comeover to pick her up. She said that shewasn't ready and that she had a cake inthe oven, and could not be over thereuntil 1.00 o'clock that afternoon.Ioffered several times to come after herand finally told her that if she did notcome immediately she need not comeat all.[Foreman Lockner and Robison andManager Fuller testified that they over-heard Sayre's end of the conversation,and corroborated his testimony in thatrespect. ] 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDtral.He told me to get busy to dosomething; that my name shouldbe on the petition in black andwhite for him and Mr. Fuller toshow to members of the Respond-ent.He said that the growerswould be displeased with him andMr. Fuller if 1, the sample girl,didn't sign it and show that 1 washelping I said that I wouldn't signit.Sayre said that the girls in theplant did not want to pay $17 a yearto the Union and that there was noreason for them not to get togetherand kick the Union ouL. I said Idid not think $17 was too much,that the Union would not do anyharm.When we finished work on April5 I learned that we were not tocome to work the next day until10.00.I told Foreman Locknerthat I couldn't come in then be-cause I had no means of transpor-tation.He said that he could donothing about it. I then saw Man-ager Fuller and told him I had noway to get to the plant at 10:00 inthe morning.He said he had toldSayre to check with the girls abouttransportation.On my way out oftheplant I saw Foreman PaulHunneweill, who told me I didn'thave to wait until 10:00 to come towork. I told him that I had beeninstructed to come in at 10:00 butthat I couldn't be there becauseof lack of transportation.Thenextmorning about 10.30 Sayretelephonedme and asked why Iwasn't at work. I said that I hadno way to get there and Sayre askedwhy I hadn't phoned him; that hewould have come after me. I saidthat I had told Lockner, Fuller, andHunneweill about it and thoughtperhaps Sayre would pick me up.He said he did not make it a prac-tice to pick up everyone who didn'thave transportation and told meto come in immediately "or else:'I told him that I was dressing tocome to work and had intended toleave at 1:00 o'clock when myhusband would be able to take me.I then suggested that I could walkto the plant, but it would take meabout 30 minutes to get there.Sayre said he wanted to talk toFuller about it and would call me.back.In a few minutes he, didphone me again and said that hehad talked to Mr. Fuller and theydecided that they no longer wantedme to work there; that I mightcome down to pick up my check.I told him that I didn't think that SANTA CLARA LEMON ASSOCIATIONIwas being treated fairly and hetold me that Foreman Lockner hadinstructedme to make arrange-ments with Sayre to ride to work.I told him this was not so. Laterin the day I telephoned Mr. Fullerto see if Sayre had actually talkedto him about firing me.Mr. Fullersaid that if it hadn't happened to-day,maybe it would have hap-pened tomorrow. [On cross-exam-ination Hooper admitted that whenSayre telephoned her thatmorningshe was baking a cake.]WILLIAM TURNAGE: In October1953 1 told Sayre that I was getting5¢ less an hour than the other menand he either promised to give mea raiseor to attempt to do so.Heasked me to say nothing about itwhere the Union might find out.When I got my pay check for the2-week period ending October 24it showed a 5-cent wage increase.About a week before the electionSayre noticed that I was wearing aunion button and said that if theunionwon the election I would belaid off because he would have toreplaceme with a man of moreexperience.On the day of the elec-tion, but after it was over, Sayretoldme that my raise was beingtaken away from me but didn't saywhy.About a week after the elec-tion Sayre said that he had notexpectedme to kick him in thepants as I had done.[Employee Joe Gomez testifiedthat he overheard Sayre tell Turn-age that in the event of a Union vic-tory Turnage would be laid off.]JOE GOMEZ: Some time in thespring or summer of 1953 I askedMr. Sayre if there would be any op-portunity for me to become a fore-man.He said that he liked mywork and that I might get such apromotion.When the petition wasbeing passed around Sayre told mehe knew who had signed it andthosewho had not would sufferfinancially.He said that therewould be no opportunity for meto become a foreman. I asked himwhy, and he said it was because ofpolitical reasons.ANDREZ REYEZ: In January 1954two other employees came to meand said they were circulating apetition to get rid of the Union andto get a wage increase. I men-tioned the matter to Sayre who saidhe knew nothing about it.Thenthe two of us got to talking to103SAYRE: Turnage did ask me for awage increase and I told him I would seewhat could be done. I did not arrangethat his wages be raised, although Iunderstand that it happened throughsome mistake and I did not tell him thatthe increase was being taken away fromhim.Inever said that if the Unionwon the election he would be replacedand never accused him of kicking mein the pantsPEARL DAVIS: I am the bookkeeperresponsible for the preparation of thepayroll.In listing amounts to be paidfor the period ending October 24 Imade an error by showing Turnage'srate to be the same as that of the maleemployees whose names appeared onthe list just above hisThe reason hewas paid at the higher rate for that 2-week period is this error.FOREMAN PAUL HUNNEWEILL: I re-placed Mrs. Davis when she was on hervacation in late October. In preparingthe payroll I noticed that Turnage's rateseemed to be higher than I had recalledit.I consulted Mr. Sayre and learnedthatamistake had been made. Ichanged the rate back to the properfigure.SAYRE: I did talk with Gomez aboutthe possibility of promotion but I didn'tpromise him anything. I just said thatany capable, hard working employeemight aspire to such advancement. Inever saw the petition, never toldGomez that he would not be promotedbecause of political reasons, and neversaid that nonsigners would be financiallyhurt.petition.Itold him I knew nothingabout itWhen we were talking toLockner we both sort of laughed aboutthe matter and said that that seemed likean easy way to get more money-just tosign a petition[Lockner corroboratedSayre's testimony on this point ] 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman Lockner and Sayre toldLockner what I had saidSayrethen asked me if I had signed thepetition and when I said no he saidif I were you I would already havesigned the petition.VIVIANLIEVSAY:Shortlyafter[No mention of this incident is to bethe election I was walking into thefound in Sayre's testimony.]plant at noon with Inez Mendoza,Dora Pena,and Mr. Sayre.Mr.Sayre said that he wanted to thankthem for the way they stood by himduring the election and said thateverything would work out 0 K.for them. Sayre said he was aboutto lay off 30 women that day. Iquit my job in July 1954.JOSE GUILLEN:When the com-SAYRE:Idid not speak to Guillcnmittee was formed to circuate theabout the Union,either for or against,petition to get the Union out of theor authorize him in any fashion to at-plant, I became a member. Beforetempt to influence the employees againstand after the election,on a numberthe Union.of occasions,Sayre told me to keepup the good work I was doing andsaid that the Respondent wouldback me up.For several months Ispentmost of my time talkingagainst the Union with other em-ployees throughout the plant, andIwas paid as if I was working fulltime.Sayre told me to tell theemployees that the Union was nogood for them;that their pay wouldbe better with no union in the plant.After a short period of employment, Maxine White was laid off about November6 and recalled 2 or 3 weeks later.When she had then worked a week she quit foranother position.White testified that shortly before her recall Sayre told herthat it did not matter to him how she voted in the election.On the same occasionaccording to White and in her presence,one Ann Kehrer applied for work. Sayrerejected the application,saying that no one was being hired because of"the caseof the Union"and because Kehrer was friendly to White. Sayre testified that hecould not recall the incident and denied that any consideration involving the Unionoperated to cause the rejection of anyone'sapplication.White's testimony wassomewhat confused and self-contradictory in respect to the last period of heremployment.I do not consider the evidence to establish that Kehrer's applicationwas rejected for any unlawful reason.Primarily because of my opportunity to observe the demeanor and manner ofthe witnesses as they testified, I am convinced that in the main Luttrell gave atruthful and substantially accurate account of her conversations with Sayre, andthat the latter's denials do not merit credit. I have also considered in reachingthisdetermination the amount of circumstantial detail contained in Luttrell'stestimony concerning these conversations.The observation that a would-be deceiverweaves a tangled web, is a sound one and cross-examination is usually an effectivedevice to enmesh the perpetrator of the embellished lie. I have found no instancein the testimony of Luttrell on direct or cross-examination where her relation ofthe conversations with Sayre contains any self-contradictory matter or where shewas at any point shown to have been in error in any matter of substance.I thinkthat as to certain dates she may have been mistaken,but in such instances the dateswere of slight importance.Further, as dates are often susceptible to check byreference to some objective criterion,one would expect a would-be perjurer to bemost careful in that respect. I am convinced and find that about September 1Sayre did have the conversation with Luttrell about which she testified and thatthe next day he asked her if she had attended the union meeting. I find also thatabout September 14 Sayre told her that he knew that union cards were being circu-lated in the plant and that about that date was the last time that Luttrell was sentto the packing side when the washer was not operating.I believe Luttrell in her SANTA CLARA LEMON ASSOCIATION105testimony that Sayre questioned her about the missing letters from the bulletinboard and accused her of taking them.I think she is mistaken as to the date andI find this incident happened in late October or early November.I credit Luttrellin her testimony that sometime in October Sayre told her that he no longer wantedher to work on the grader because among other reasons she had become involvedwith the Union and that he said then if this had not been the case she would beatwork there.I also find that on this same occasion Sayre told her that theemployees were getting less money than they would be receiving had they notinvolved themselves with the Union.Upon the same considerations set forth above, I believe Luttrell's testimony thaton December 18 Manager Fuller spoke to her about working under a nervousstrain and suggested that she might be happier working for another employer.I find, based upon Luttrell's testimony,and discrediting that of Foreman Lockner,that on February 10 Lockner told her that he had been instructed to criticize herconcerning culls because Luttrell was on the "other side" and that Lockner meantby that expression that Luttrell was a supporter of the Union.I further creditthe testimony of Luttrell that on February 15 on the occasion that she was sent towork on the wet belt Lockner told her that it was another instance of discrimination.On the occasion in January when Luttrell was recalled to work when the washerresumed operation,I am not persuaded that her loss of a day's pay on that occasionderived from any intent on the part of the Respondent to discriminate against her.I credit Lockner's testimony that he did attempt to notify her to return to work.I credit the testimony of Luttrell and Carter as opposed to that of Sayre, Fuller,and Lockner,that the position on the wet belt to which these two were assignedon February 15 is less desirable than other positions on the washer and that it isone which usually is given to an inexperienced,newly hired worker.I credit the undenied testimony of Ruby Carter that on October 28, 1953, Sayresaid that those who voted for the Union,if identified,would be laid off.In doingso I of course disbelieve Sayre in his general testimony that he followed anyinstruction to remain completely neutral and to refrain from discussing questionsconcerning the Union with employees.Further, in regard to Carter,I regard ascompletely believable her testimony that Lockner told her she was moved to thewet belt in punishment for something.Sayre testified that this transfer was madeat his direction but did not give the reason for his order.I do not find howeverthat the evidence establishes by its preponderance that the transfer of Carterderived from any antiunion consideration.Considering that Ruby Hooper had worked for the Respondent for about 5 years,that her work until the day of her discharge had been at least acceptable,and thattheRespondent then had no individual outside its supervisory force trained toreplace her,Hooper's discharge certainly was in retaliation for some conduct onher part.The General Counsel of course argues that the Respondent's action wasthen motivated by its knowledge that Hooper had not signed the antiunion petitionand had said that she intended to go to a union meeting.Of course this argumentmay be valid,but it is also true that Hooper did not appear for work on themorning of April 6 and her failure to do so was more than a slight inconvenienceto the Respondent.I believe that Hooper on April 5 knew that she should checkwith Sayre about the possibility of transportation to work the next morning, and'that on the next morning Sayre offered to call for her.The entire incident onHooper's part,based upon her testimony,suggests to me that she preferred notto come to work at the hour set,and that she made no attempt to get to the plant,and rejected Sayre's offer of transportation.Ifind no unlawful discriminationattending her discharge.Considering the testimony of Turnage,Sayre, Davis, and Hunneweill about the5-cent wage increase which Turnage enjoyed for a 2-week period in October 1953,I am convinced by the testimony of Davis and Hunneweill that an error in book-keeping brought this about.It is indeed a strange coincidence that Turnage hadin that period requested precisely the raise which error gave him, but I nonethelessconclude that Davis' mistake was at the bottom of it. I credit Turnage and disbelieveSayre in the former's testimony that Sayre threatened that Turnage would bereplaced with a more experienced man if the Union won the election.As I am convinced by a consideration of all the testimony that Sayre was anactive opponent of the Union from the time that it first appeared at the Respondent'splant and that on numerous occasions he threatened employees with adverse con-sequences should the Union be selected by them, I credit the testimony of Joe Gomezthat Sayre said that those who had not signed the antiunion petition would sufferfinancially and that he then said that Gomez'opportunity to become foreman hadvanished for "political reasons." I find that the phrase"political reasons" in that 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontext was intended by Sayre and interpreted by Gomez to mean the failure ofthe latter to join in opposing the Union.Iaccept as completely correct the testimony of Jose Guillen that Sayre didencourage him to oppose the Union in conversations with employees in the plantand that in furtherance of Sayre's desire and with his permission Guillen absentedhimself from his working place for substantial periods of time over a period ofmonths.Sayre's denial that he did so is not credited.Because of my conviction, based upon the evidence, that Sayre was such an activeopponent of the Union, I find that the conversation with Andrez Reyez, to whichthe latter testified, constituted a recommendation on the part of Sayre that Reyezsign the petition.In another context one might believe that Sayre was remarkinglightly that merely to sign a paper was an easy way to get more money, but not here.I credit the undenied testimony of Vivian Lievsay that Sayre thanked Mendozaand Pena for opposing the Union in the election and promised them that everythingwould be well with them. In this context Sayre's unsolicited remark that a numberof employees were about to be laid off had the natural and I believe calculated effectof impressing upon his hearers that their opposition to the Union kept them frominclusion in that group.Foreman Russell Barnes testified that at his request, because he considered hernot an efficient worker and because she did not get along well with others on thegrader, Luttrell was not permitted to work on the packing side in his departmentafter some date in March 1953. Sayre said that he first informed Luttrell ofBarnes' attitude on July 17 that year.Two witnesses for the General Counsel, MaxineWhite and Carmelita Venegas, who I assume were expected to testify otherwise,said that Luttrell did not work on the grader during the summer of 1953.Otherwitnesses for the General Counsel, Vivian Lievsay and Hazel Solano, testified thatshe worked there in September.Neither of the last two is now working for theRespondent and both appear to have left their jobs voluntarily.Each testified thatshe is not a member of the Union. I regard White and Venegas on the one sideand Lievsay and Solano on the other as disinterested witnesses on this point andbelieve that each of them gave her best recollection. It seems probable that theRespondent was and is in possession of records which would serve to settle thequestion.Payroll records if offered at the hearing would have established beyondany probable question the number of hours she worked in August and September1953.Foreman Lockner testified that after July 1953 Luttrell was never transferredto the grading job when the washer was shut down and that such shutdowns occurredabout four times a month. If during August and early September Respondent's rec-ords indicated that Luttrell worked full weeks, that would be strong evidence thatshe was on some occasions being transferred to work on the grader, for she workedonly on the grader or the washer. If on the other hand such records showed her onoccasions to work less than a full week, the suggestion would be a strong one in sup-port of Respondent's contention that when the washer shut down she was, afterJuly 17, regularly sent home.Here then was evidence of a persuasive character within the power of the Re-spondent to produce. I consider it to be a reasonable conclusion that its failureto do so is an indication that such records would not tend to establish its contentionin respect to Luttrell.I find that after September 14, 1953, in the belief that Luttrell was a leader in themovement to bring the Union into the plant, the Respondent, through Sayre, followeda policy of refusing to permit her to work on the grader at such times that the washerwas shut down; that this practice was a reversal of that which had been observedprior to the time when the Respondent became aware of Luttrell's union interest;and that it was a discriminatory retaliation against her because of her leadership inthe organizing campaignI find that by denying opportunity to Luttrell to work on the grader when the washerwas shut down, the Respondent discriminated in regard to her hire and tenure ofemployment to discourage membership in and activity in behalf of the Union, andthat the Respondent thereby violated and is violating Section 8 (a) (3) of the Act.By depriving Luttrell of such work opportunities, by questioning her as to occur-rences at union meetings, by telling her that her wages and those of other employeeswere less because of their involvement with the Union, by stating to her that shewould be working more hours had she not become involved with the Union, by sug-gesting because of her union activity that she was working under a strain and mightwell seek work elsewhere, and by saying that her transfer to the wet belt resultedfrom a purpose to discriminate, I find that the Respondent interfered with, restrained,and coerced her in the exercise of rights guaranteed in Section 7 of the Act andthereby violated and is violating Section 8 (a) (1) of the Act SANTA CLARA LEMON ASSOCIATION107I find that by telling Carter that those who voted for the Union would be laid off,by telling Hooper that her name should appear on the antiunion petition with thestrong suggestionthat the Respondent would be displeased otherwise, by tellingTurnage that he would be laid off in the event the Union won the election, by indi-cating to Gomez that his opportunity for promotion had been lost because of hisfailure to oppose the Union, by advising Reyez to sign the antiunion petition as ameans of getting rid of the Union and securing a wage increase, by suggesting toLievsay that those who opposed the Union were immunized from layoff, and throughthe agency of Guillen telling the employees that their pay would be better with noUnion in the plant, the Respondent interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7 of the Act, and therebyviolated and is violating Section 8 (a) (1) of the Act.The complaint alleges, Respondent's answer admits, and I find that all productionand maintenance employees in the plant, excluding all clerical employees, guards,professional employees, and supervisors, as defined in the Act, at all times materialherein, constituted and now constitute a unit appropriate for purposes of collectivebargaining within themeaning ofSection 9 (b) of the Act.On November 4, 1953, Board agents conducted an election among the employeesin the unit.On November 13 the Union was certified as the collective-bargainingrepresentative based upon the election result.On December 17 representatives oftheUnion and the Respondent met in a bargaining meeting and the Union thensubmitted its written proposals.These were read and explained by union representa-tiveswithout specific agreement being reached on any provision of substance.Thenext meeting took place on January 14.Reading and explanation of the Union'sproposals continued.The meeting was interrupted by the appearance of a constablewho made formal service of a document upon Manager Fuller. Shortly thereafter,following a private conversation with Respondent's counsel, Ivan McDaniel, it wasannounced that the constable had given Fuller a petition bearing the apparentlygenuine signatures of about 70 percent of the employees requesting that the Respond-ent no longer bargain with the Union.Over the protest of Union RepresentativeSyd Rose, McDaniel announced that he desired time to study the legal effect ofthe petition and that the meeting must be adjourned, and it was.Thereafter Roseattempted to have further meetings scheduled.McDaniel however refused to agreeto this.It is the position of the Respondent that upon learning that a majorityof its employees no longer desired the Union as their representative, it was incumbentupon it to cease bargaining with the Union and to refuse to bargain with any groupuntil directed to do so by some authority.On January 16 or, as Manager Fuller in his testimony later placed it, January 26,the Respondent met with the proponents of the antiunion petition and told themthat it intended granting an immediate wage increase with back pay from the payperiod ending September 28, 1953.Fuller said that the wages of male employeeswould be raised to $1 35 an hour. Jose Guillen, a member of the employee com-mittee in attendance, asserted that other employers in the Ventura area about 10miles away were paying their male help $1.40 an hour.Fuller, he testified, verifiedthis assertion by means of a telephone call and immediately agreed that the wagerisewould be to $1.40.On January 27 back-pay checks were distributed to allemployeesOn April 24 a further wage increase of 10 cents per hour was givento all employees.On neither occasion was the Union consulted in the matter andon the two occasions mentioned when bargaining meetings occurred, wages werenot a subject of discussion.The Union's mimeographed proposal included asuggested wage scaleThe Respondent argues that it raised wages merely to preserve its competitiveposition in the labor market and to correct inequities which became apparent aftercertain changes in its method of operation were made in July 1953I consider thereason for making the wage increase in the circumstances outlined to be immaterial.If the Union was entitled to be consulted in the matter and to have an opportunityto bargain about it, the reasons advanced by the Respondent for granting the increasewould not absolve it of such a duty. If on the other hand the Respondent was underno obligation to meet with the Union on the question, its reasons for granting theincrease in this context can hardly be a matter of interest.First for consideration is the validity of the Board's certification-year ruling.TheBoard has consistently held, with the approval of the great weight of court decisions,that a certified union's majority status in the absence of unusual circumstances isconclusively presumed to continue for 1 year following certification.Mere repudia-tionof a certified representative and affiliation with another organization do not 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitutesuch circumstances.'I find therefore that by the refusal of the Respondentfurther to bargain with the Union after January 14, 1954, and within the certifica-tionyear, the Respondent failedin itsduty to recognize and deal with the Unionand thereby violated andisviolatingSection 8 (a) (5) of the Act.The Respondent asserts that it did not bargain with or extend any sort ofrecogni-tion to the employee committee which circulated and sponsored the antiunion peti-tion.The admissions of Fuller in his testimony demonstrate that the contrary istrue.By discussing the amount of the wage increase on January 16 or January 26,by listening to the reason given by Guillen why the wage rise should be greater, andby acceding to it, Respondent engaged in bargaining in its simplest form.By therefusal to bargain with the Union and by the bargaining, limited though it was, withthe employee committee, the Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, and therebyviolated and is violating Section 8 (a) (1) of the Act.In the spring and early summer of 1954 meetings were held by the Union toconsider the question of affiliation with United Packinghouse Workers of America.The local group in Oxnard to which Respondent's employees were attached voted infavor of the new affiliation.As of July 1, 1954, the name of the Union becameUnited Packinghouse Workers of America, Local 78, CIO.There is not the slightestevidence that any remnant of the Union under its priorname remains.There wasno schism and nothing more happened than a change of affiliation.2 I find no merit inRespondent's contention that the Charging Union here has dissolved or disappeared.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the Respondent described in section I, above, occurring inconnection with its conduct described in section III, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it be ordered to cease and desist therefrom and takecertain affirmative action which I find will serve to effectuate the policies and pur-poses of the ActAs the Respondent has unlawfully refused to bargain with theUnion, the majority representative of its employees in an appropriate unit, andas the Union under its present affiliation is the same organization as that cer-tified on November 13, 1953, it will be recommended that the Respondent beordered upon request of the Union to bargain with itHaving found that the failure to assign Jewel Luttrell to work on the grader afterSeptember 14, 1953, derived from a discriminatory motivation, it will be recom-mended that the Respondent cease and desist from such practice and make Luttrellwhole for any loss of wages she may have suffered as a result.The transfer to thewet belt is not alleged to have been unlawful and is not so found.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO, and UnitedPackinghouse Workers of America, Local 78, CIO, are and were at all times materialherein labor organizations within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees, excluding all clerical employees,guards, professional employees, and supervisors, as defined in the Act, constitutea unit appropriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO, at all timessince November 13, 1953, that it has been known by that name has been, and UnitedPackinghouse Workers of America, Local 78, CIO, now is the exclusive represent-ative of all employees of the Respondent in the appropriate unit for purposes ofcollective bargaining within the meaning of Section 9 (a) of the Act.1 Genesee Foundry Company, Incorporated,109 NLRB 1253 See alsoN L R B V..RayMid-ContinentPetroleum Coip V N. LR B, 204 F 2d 613 (C A. 6) cert denied 346 U S 856 In thefirst case cited the Board in reaffirming the piinciple first outlined, states its purpose toadhere to the certification-year ruling until the Supreme Couit of the United States decidesthe issue2 CfSears Roebuck d Company,110 NLRB 226 SOMIS LEMON ASSOCIATION1094.By refusing to bargain with the Union under its former and present name,by negotiating with an employee committee concerning wages,and by unilaterallymaking wage increases,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.5.By refusing to assign Jewel Luttrell to work on the grader subsequent toSeptember 14, 1953, because of her activity in support of the Union,theRe-spondent has discouraged membership in and activity in behalf of such organiza-tions and thereby has engaged in and is engaging in unfair labor practices in viola-tion of Section 8 (a) (3) of the Act.6.By the refusal to bargain,by the discrimination in regard to Jewel Luttrell,and by threatening its employees with loss of earnings,promotion,and employ-ment because of their interest in the Union,the Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct,we hereby notify our employees that:WE WILL bargain collectively upon request with United Packinghouse Workersof America,Local 78, CIO,in respect to rates of pay, wages,hours of employ-ment, and other conditions of employment and if an understanding is reachedwe will embody it in a signed agreement.The bargaining unit isAll production and maintenance employees,excluding all clerical employees,guards, professional employees,and supervisors as defined in the NationalLabor Relations Act.WE WILL make Jewel Luttrell whole for any loss of earnings she has sufferedby our refusal to assign her to work on the grader.WE WILL NOT by unilateral action on wages, by threats,by dealing withan employee committee,or by discriminating in work assignments,or in anyother manner,interfere with, restrain,or coerce our employees in the exerciseof the right to self-organization,to form labor organizations,to join or assistUnited Packinghouse Workers of America,Local 78, CIO,or any other labororganization,to bargain collectively through representatives of their own choos-ing, to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or all of suchactivities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.SANTA CLARA LEMON ASSOCIATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced,or covered by any other material.Somis Lemon AssociationandUnited Fresh Fruit & VegetableWorkers Union,LIU #78, CIO.Case No. d1-CA-1913.April13,1955DECISION AND ORDEROn November 19, 1954, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding that112 NLRB No. 18.